Citation Nr: 0925076	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial compensable rating for hearing 
loss in the right ear. 

3.  Entitlement to service connection for hearing loss in the 
left ear.  

4.  Entitlement to service connection for a sinus condition, 
claimed as sinusitis. 

5.  Entitlement to service connection for a bilateral knee 
disability, claimed as Osgood-Schlatter disease. 

6.  Entitlement to service connection for a left wrist 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 2004. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In September 2005, the RO granted an increased initial rating 
of 10 percent for the lumbar spine. 

In November 2005, the Veteran requested a hearing before the 
Board sitting at the RO.  The Veteran failed to appear for a 
hearing as scheduled in February 2009, and no request for 
postponement has been received.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20. 702 (d) 
(2008).  

The issues of service connection for sinusitis, Osgood-
Schlatter disease of the bilateral knees, and a left wrist 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is manifested by X-
ray evidence of mild degenerative disc disease at L4-5 and 
L5-S1.  There is no radiating pain, muscle spasms, or 
tenderness of the spine.  Range of motion is normal and not 
limited by pain, fatigue, or lack of endurance.  

2.  The Veteran's most severe measured right ear auditory 
thresholds are 15, 15, 25, and 45 decibels at 1000, 2000, 
3000, and 4000 Hz respectively.  The threshold average is 25 
decibels.  Speech discrimination score is 96 percent.  The 
numeric designation of hearing impairment in the right ear is 
I. 

3.   Hearing loss of the left ear manifested in service.    


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met at any time during the period covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5242 (2008). 

2.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met at any time during the 
period covered by this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2008). 

3.  The criteria for service connection for hearing loss of 
the left ear have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The RO received the Veteran's claims in October 2003, prior 
to the Veteran's retirement from active duty.  No notice was 
provided prior to the initial decision on the claims.  In the 
case of the claims for degenerative disc disease of the 
lumbar spine and right ear hearing loss, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

With respect to the claim for service connection for left ear 
hearing loss, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  In November 2005, the Veteran objected 
to the adequacy of a VA contract examination performed in 
January 2004.  The Board will address the issue below.  The 
RO scheduled the Veteran for additional VA examinations in 
September 2008 for hearing loss and degenerative disc disease 
of the lumbar spine; however the Veteran did not appear for 
the examinations.  The Board finds that VA has satisfied the 
duty to assist provisions of the law.

The Veteran served as an Army aviator and armored vehicle 
crewmember.  He retired with over 28 years of active service 
at the rank of Chief Warrant Officer.  He contends that his 
lumbar spine disability is more severe than is contemplated 
by the current rating.  He contends that service connection 
and a compensable rating are warranted for bilateral hearing 
loss as a result of noise exposure in service.  

Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height. A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  Higher ratings 
are warranted for more severe symptoms.  This rating formula 
applies to degenerative arthritis of the spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5242.

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  38 C.F.R. § 4.71a, Plate V (2008). 
The code for intervertebral disc syndrome (Diagnostic Code 
5243) permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1.  As there no incapacitating episodes associated with this 
lumbar spine disability, those separate criteria do not 
apply.  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

In September 1998, the Veteran sought treatment for low back 
pain that he had experienced for the previous week with no 
traumatic injury.  The examiner noted the Veteran's reports 
of having flown a helicopter at night for over three hours 
and had difficulty rising from the cockpit.  The examiner 
noted no bowel or bladder symptoms or radiating pain to the 
legs.  The examiner diagnosed back muscle strain and 
prescribed muscle relaxant medication.  After one week, the 
Veteran's symptoms resolved, and he was returned to flight 
duty.  The Veteran did not report chronic back pain on a June 
2001 physical examination, and the examiner noted no spinal 
abnormalities. 

In January 2003, the Veteran again sought treatment for 
chronic low back pain that was exacerbated by extended 
sitting or standing.  An examiner noted some limitation of 
motion and tenderness in the region of L2 and L5.  A 
therapist noted that X-rays were ordered but the results are 
not of record.  The therapist prescribed an exercise program 
and noted a good potential for rehabilitation.  In an October 
2003 retirement physical examination, the Veteran reported 
that he experienced continued chronic low back pain.  The 
examiner noted no abnormalities and stated that the disorder 
was intermittent and resolved, but he did not obtain X-rays 
or comment on the symptoms.  However, in December 2003, 
shortly before retirement, X-rays of the lumbar spine showed 
mild spondylosis with facet joint arthrosis at the lower two 
lumbar levels and mild disc space narrowing at L4-5 and L5-S1 
with no compression fractures or subluxation.  

In January 2004, a VA contract physician noted the Veteran's 
reports of recurrent episodes of severe back pain several 
times per day elicited by physical activity or weight bearing 
and relieved by rest and over-the-counter medication.  The 
Veteran reported that he was unable to stand for more than 15 
minutes or walk for more than 30 minutes, lost time at work 
during an episode, and that a physician in 1998 recommended 
bed rest for an exacerbation occurring four times per month 
and lasting two days.  On examination, the physician noted no 
radiating pain, muscle spasms or tenderness.  Range of motion 
was normal and not additionally limited by pain, fatigue, or 
lack of endurance.  X-rays showed mild degenerative disc 
disease at L4-5 and L5-S1.  

In March 2004, the RO granted service connection and a 
noncompensable rating for degenerative disc and joint disease 
of the lumbar spine, effective the day following retirement 
from service. In September 2005, the RO granted an increased 
initial rating of 10 percent, effective the day following 
retirement, because X-ray evidence showed arthritis of the 
spine without compensable limitation of motion.  

Post service outpatient treatment records from December 2004 
to September 2007 are silent for any symptoms, diagnoses, or 
treatment for any disorder of the lumbar spine.  

In an attachment to a November 2005 substantive appeal and in 
correspondence in April 2006, the Veteran contended that the 
January 2004 examination was not adequate because his spinal 
disorder was not examined in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5242 and "many other" 
tests.  In May 2008, the RO provided a notice with the 
testing criteria and scheduled an additional VA examination 
in September 2008.  The Veteran failed to appear for the 
examination. 

The Board concludes that an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine is 
not warranted at any time during the period covered by this 
appeal.  A January 2004 examination performed by a contract 
physician for VA showed X-ray evidence of degenerative disc 
disease but no limitation in range of motion.  A 10 percent 
rating is warranted under Diagnostic Code 5003 only if there 
is some limitation of range of motion that is not compensable 
but there is satisfactory evidence of swelling, muscle spasm, 
or painful motion.  Higher initial ratings are not warranted 
because there is no evidence showing limitation of motion, 
muscle spasms, or guarding severe enough to result in an 
abnormal gait or spinal contour.  The Board has considered 
whether staged ratings are warranted for distinct periods of 
time, however, treatment records since the last examination 
did not show reports by the Veteran or clinical observations 
of an increase in severity of the back disorder.  
Accordingly, the Board finds that staged ratings are not 
warranted. 

The Board considered whether a higher rating is warranted in 
consideration of symptoms of pain and the impairment imposed 
by the disability on the Veteran's occupational activities.  
The Board acknowledges the Veteran's reports of the history 
and symptoms of back pain and incapacity recorded by the 
physician in January 2004.  The Veteran is competent to 
report on his observed symptoms and the effect on his 
industrial impairment.  However, the Board places less 
probative value on his description of the severity of his 
disability as it is inconsistent with the service treatment 
records, the clinical observations of the VA contract 
examiner in January 2004, and the post-service outpatient 
treatment records.  The Veteran referred to treatment 
starting in 1998 for episodes of back pain requiring rest 
ordered by a physician.  However, the records of this 
treatment showed that the physician diagnosed muscle strain 
and prescribed muscle relaxants but no periods of bed rest.  
The Veteran returned to flying duties in one week and 
continued his qualified flight status.  No disabilities were 
noted in a 2001 physical examination.  In 2003, examiners 
noted a recurrence of the pain episodes, but a physician 
noted them to be intermittent and advised an exercise 
program.  The Veteran's reports of daily loss of work time 
and frequent incapacitations are not shown in the service 
treatment records or in the clinical observations of the 
contract physician in January 2004.  The Veteran remained in 
a flight qualified status until retirement.  Post-service 
medical records are silent for any lumbar spine symptoms.  
Outpatient records for the next three years showed no follow-
up treatment or on-going symptoms of back discomfort or 
reports of immobility or lost time at work.  As the Veteran 
did not appear for a 2008 scheduled examination, the Board 
concludes that the evidence of record is sufficient to decide 
the matter and shows that a rating in excess of 10 percent is 
not warranted.  

Although the Veteran contends that the January 2004 
examination was inadequate, he did not specify exactly what 
tests were conducted improperly or were overlooked.  The 
examiner clearly reported the results of X-ray imaging and 
stated that "the range of motion of the thoracolumbar spine 
is as follows:" with a table listing six directions of 
motion and the range of motion in degrees showing a full 
range in all directions.  The physician also commented that 
there was no additional limitation due to the effects of 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Nevertheless, the RO scheduled the Veteran 
for another VA examination, and the Veteran failed to appear.  
The Board concludes that the report of the January 2004 
examination is adequate to permit assignment of a rating 
under the applicable diagnostic codes.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his degenerative disc disease of the lumbar 
spine results in a unique disability that is not addressed by 
the rating criteria.  In fact, his disability picture fits in 
to the schedular rating criteria as discussed above.  
Moreover, there is no evidence of frequent hospitalization or 
marked interference with employment that would suggest that 
the Veteran is not adequately compensated by the regular 
schedular standards.  Thus, there is no basis for referral of 
the case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

 Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
However, the Court of Appeals for Veterans Claims (Court) 
cited a 1988 medical treatise that stated that the threshold 
for normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The current edition of 
this treatise retains the same definition. See Current 
Medical Diagnosis and Treatment, 162, Stephen J. McPhee 
et.al. eds., 47th Ed. (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
These averages are entered into a table of the rating 
schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the rating schedule to determine the percentage 
disability rating. 
38 C.F.R. § 4.85.  An alternative method of rating 
exceptional patterns of hearing impairment is set forth in 38 
C.F.R. § 4.86 but is not applicable in this case. 

If impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a Roman numeral 
designation of I.  38 C.F.R. § 4.85 (f).   

Service personnel records showed that the Veteran served in 
armored units and as a helicopter pilot.  Service treatment 
record showed that the Veteran was routinely exposed to high 
noise levels and received regular hearing acuity tests.  
Several audiograms obtained during service showed auditory 
thresholds at 4000 Hz as 25 decibels or greater in the left 
ear starting in 1996 and bilaterally starting in 1998.  

An audiogram obtained in October 2003 showed auditory 
thresholds of 15, 15, 25, and 45 decibels at 1000, 2000, 
3000, and 4000 Hz respectively in the right ear and  25, 40, 
45, and 45 decibels at the same respective frequencies in the 
left ear.  Puretone threshold averages were 25 decibels in 
the right ear and 38.75 decibels in the left ear.  Speech 
recognition scores were not obtained.  Although a numeric 
designation for hearing impairment based only on threshold 
average is permitted only when the examiner considers the 
speech discrimination test is not appropriate, the Board 
notes that the criteria provides a designation of Level I for 
both ears.  38 C.F.R. § 4.85, Table VIA.  

In December 2003, a VA contract examiner obtained an 
audiogram that showed auditory thresholds of 5, 10, 10 and 40 
decibels at 1000, 2000, 3000, and 4000 Hz respectively in the 
right ear and 10, 5, 15, and 30 decibels at the same 
respective frequencies in the left ear.  Puretone threshold 
averages were 16.25 decibels in the right ear and 15 decibels 
in the left ear.  Speech recognition scores were 96 percent 
bilaterally.  The numeric designation for hearing impairment 
is Level I in both ears.  38 C.F.R. § 4.85, Tables VI, VIA.  
The examiner diagnosed mild high frequency sensorineural 
hearing loss in both ears.  Although the examiner evaluated 
the results as not meeting the VA criteria for disability, he 
stated that a decreasing trend was consistent with noise 
exposure in service.  A physician performed a concurrent ear, 
nose, and throat examination and noted that the Veteran was 
able to hear normal conversation from across the room.  The 
functional impairment due to the condition was that the 
Veteran had a hard time hearing conversations, which was even 
more difficult from a distance.  The condition did not result 
in any time lost from work.  

In March 2004, the RO granted service connection and a 
noncompensable rating for hearing loss in the right ear, 
referring to the October 2003 test but citing the results of 
the December 2003 test to determine the rating.  The RO 
denied service connection for hearing loss in the left ear, 
referring to the October 2003 test but citing the results of 
the December 2003 test that failed to show a hearing 
disability meeting the criteria of 38 C.F.R. § 3.385.  

In correspondence in November 2005 and April 2006, the 
Veteran described his occupational exposure to high noise 
levels in service.  He noted that in the December 2003 speech 
recognition test, he watched the lips of the test 
administrator which improved his score.  He contends that his 
history of hearing deficits in service and the results of the 
October 2003 examination should be given greater weight.  He 
further stated that he must often ask persons to repeat their 
conversations and that he misses simple instructions provided 
orally at work.  The Veteran did not report nor does the 
record show that he uses hearing aids. 

In September 2008, the Veteran failed to report for a new VA 
audiometric examination.  

The Board concludes that service connection for hearing loss 
in the left ear is warranted.  All audiometric tests of 
record were performed during service.  Even though the 
December 2003 audiometric examination did not show hearing 
loss in the left ear that met the criteria for disability, 
the criteria were met in the October 2003 examination 
performed only 31 days earlier because there was a 40 decibel 
or greater loss at the three highest frequencies.  These 
results were also consistent with trends shown in testing 
since 1996.  The Veteran did not appear for a post-service 
evaluation.  Applying the test results at the end of service 
most favorable to the Veteran, the Board finds that service 
connection is warranted.  

The Board will proceed to determine a rating for right ear 
hearing loss on the basis of the tests of record since the 
Veteran did not appear for the most recent scheduled 
examination.  As noted above, the numeric designation of 
hearing impairment using the results of either test, with or 
without the application of speech discrimination scores, is 
Level I bilaterally.  This corresponds to a noncompensable 
rating.  38 C.F.R. § 4.85, Table VII.  The Board considered 
the comments of the audiologist in December 2003 who noted 
that the Veteran experienced difficulty in hearing normal 
conversation and oral instructions at work but that the 
record did not show that the Veteran used hearing aids.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A higher 
initial rating is not warranted because the puretone 
threshold loss and subjective impairment experienced by the 
Veteran is not more severe.   Higher staged ratings are not 
warranted because the Veteran did not appear for a scheduled 
VA examination that may have provided evidence of more severe 
hearing loss and the evidence does not otherwise show that 
different ratings are warranted for distinct periods of time.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the December 2003 VA 
contract examiner noted the Veteran's report of functional 
impairment in that he had a hard time hearing conversations 
from a distance but that it  did not result in any time lost 
from work.  However, the examiner recommended certain 
listening strategies that he discussed with the Veteran but 
did not recommend the use of hearing aids. 

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

In this case, the Board concludes that the December 2003 
examiner did note and assess the Veteran's functional 
impairment and advised compensating techniques but not 
prescription hearing aids.  Furthermore, the subsequent 
outpatient treatment records showed that the Veteran has not 
sought additional treatment or hearing aids from his regular 
medical care provider.  Therefore, the Board concludes that 
the December 2003 VA examination is not defective under 
Martinak and that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  Specifically, there is no indication 
that the schedular criteria are inadequate to rate his 
condition nor is there any indication that his condition 
presents an exceptional disability picture for a Veteran with 
a hearing loss disability.  There is no evidence of frequent 
hospitalization or marked interference with employment.  
Although the Veteran reported some difficulty hearing 
conversations at work, he did not seek an evaluation for 
hearing aids or indicate that the condition markedly 
interferes with employment.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine is denied. 

An initial compensable rating for hearing loss in the right 
ear is denied. 

Service connection for hearing loss in the left ear is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.


REMAND

The Veteran seeks service connection for a sinus condition, a 
bilateral knee disability, and a left wrist disability.  

Service personnel records showed that the Veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  Because the veteran served in Southwest Asia, 
service connection may also be established under 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) 
(2008).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

In this case, the RO determined that service connection for 
sinusitis, bilateral knee disorders, and a left wrist 
disorder was not warranted because there was no medical 
evidence of pathology to support a diagnosis of any chronic 
disorders.  However, there was no consideration of the 
Veteran's service in Southwest Asia or the possible 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in 
regard to undiagnosed illnesses.  In light of the Veteran's 
qualifying service in Southwest Asia and the existence of 
undiagnosed complaints of recurrent sinus congestion, cough, 
facial and jaw aches, difficulty breathing, fatigue, joint 
pain, swelling, stomach cramps, and numbness, the Veteran 
must be afforded an appropriate examination to assess his 
claim.  See VA Manual M-21MR, IV, ii, Chapter 1. E and 
Chapter 2.D. 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the veteran 
that are dated from January 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical 
care from January 23, 2007 to the 
present.  Associate any records received 
with the claims file. 

2.  Schedule the Veteran for a VA 
examination to address the symptoms 
involving his claim for service 
connection for a sinus condition, 
bilateral knee disorders, and a left 
wrist disorder as possibly related to his 
service in Southwest Asia.  Request that 
the examiner employ the VA Gulf War 
examination procedures.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination. The examiner 
must indicate in the examination report 
that such a review occurred.

Request that the examiner follow the 
established protocol for undiagnosed 
illness examinations.  In regard to any 
disorder that is diagnosed, request that 
the examiner provide an opinion whether 
there is a 50 percent probability or 
greater that the diagnosed disorder is 
related to the Veteran's service. The 
report of examination should include the 
complete rationale for all opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the claims for service 
connection for a sinus condition, 
bilateral knee disorders, and a left 
wrist disorder.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


